Memorandum: On appeal from a judgment convicting him upon his plea of guilty of manslaughter in the first degree (Penal Law § 125.20 [1]), defendant contends that County Court erred in sentencing him without the benefit of an adequate presentence report. Defendant failed to preserve that contention for our review (see People v Pomales, 37 AD3d 1098 [2007], lv denied 8 NY3d 949 [2007]; People v Diaz, 26 AD3d 768 [2006]). In any event, it is without merit (see People v Harrington, 3 AD3d 737, 739 [2004]; see also People v Rudduck, 85 AD3d 1557 [2011], lv denied 17 NY3d 861 [2011]). The sentence is not unduly harsh or severe. Present — Smith, J.E, Fahey, Garni, Sconiers and Gorski, JJ.